Title: Thomas Jefferson to James Madison, 19 February 1819
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello
Feb. 19. 19.
          
          Yours of the 12th has been duly recieved, and the pamphlet it covered has been sent to mr Minor. the late day to which the Governor has fixed the 1st meeting of the Visitors of the University (the last Monday in March) renders a meeting of the College visitors immediately necessary, some measures of high importance to the institution not admitting that delay; & the  law having authorised us to continue our functions until the actual meeting of the new appointment. General Cocke, who was here about three weeks ago, sensible of the necessity of a meeting agreed to attend on any day I should name, and, in order to alternate with you the journeyings to our meetings I proposed to him to meet at your house, to which he consented. I have now requested his attendance at Montpellier in the forenoon of Friday next (the 26th inst.) as I have also that of mr Watson. mr Cabell cannot attend. the roads being impassable for a carriage, I shall take it on horseback, taking two days. if the weather is good, I may possibly go to Colo Lindsay’s on Wednesday, and be with you the next day. but the weather must govern me in that. my health after which you kindly enquire is tolerably established, leaving me indeed in a state of increased debility, yet not so much as to render me unequal to the journey proposed: my grandson Jefferson, of the accident to whom you have probably heard, was brought home two days ago, his wounds, altho’ healing slowly, being in a very satisfactory state. we all join in affectionate salutations to mrs Madison and yourself
          Th: Jefferson
        